Shulman, Judge.
Appellant brought suit against the defendants in this case alleging that they negligently failed to warn him of the dangers involved in the use of certain chemicals allegedly manufactured by appellees, which chemicals were used by appellant in the course of his employment. Appellees moved for and were granted summary judgment on the ground that appellant’s action was barred by the statute of limitation, Code Ann. § 3-1004.
"[W]here a failure to warn of such possible result [here, the injury occasioned by exposure to the chemicals] is made the basis of the action such failure is actionable and continuing until the victim is warned, or discovery made, or he should in the exercise of ordinary care have otherwise learned of it.” Forgay v. Tucker, 128 Ga. App. 497, 500 (197 SE2d 492). (Emphasis supplied.)
The record in this case shows that appellant had knowledge in 1973 both of the injury and of its cause. Under those circumstances, his action, filed in 1977, was barred by the statute of limitation.

Judgment affirmed.


Bell, C. J., and Birdsong, J., concur.